Citation Nr: 0417554	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-27 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetic neuropathy, 
bilateral upper and lower extremities, as secondary to the 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana.  


REMAND

The veteran is claiming entitlement to service connection for 
diabetic neuropathy, bilateral upper and lower extremities, 
as secondary to his service-connected diabetes mellitus.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
nonservice-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.
   
The Board notes that in the RO's July 2001 rating decision, 
which granted service connection for diabetes mellitus, it 
was reported that the veteran's service medical records were 
not available to review.  In the September 2002 rating 
decision which denied service connection for diabetic 
neuropathy, bilateral upper and lower extremities, the 
service medical record were noted to be of record and 
negative for any complaint, treatment, or diagnosis, of the 
claimed condition.  However, a review of the record reveals 
that the veteran's service medical records are not currently 
associated the claims folder.  

Also, it appears that the veteran may be receiving benefits 
from the Social Security Administration (SSA).  Therefore, 
the RO should determine whether the veteran is receiving SSA 
benefits and, if so, any such records associated with the 
awarding of SSA benefits should be obtained and associated 
with the claims folder.   

The August 2002 VA examination report noted that the veteran 
had an EMG in January 2002, which was not consistent with 
definite electrophysiologic evidence of generalized 
peripheral neuropathy.  The results were as follows: right 
median mononeuropathy consistent with carpal tunnel syndrome, 
right tibial axonal neuropathy, right ulnar axonal sensory 
neuropathy, and right sural sensory neuropathy.  The examiner 
noted that none of the veteran's physician's had definitively 
stated that the veteran had diabetic neuropathy.  For 
example, a June 2002 VA treatment record listed an assessment 
of history of carpal tunnel syndrome with possible diabetic 
neuropathy.  The examiner stated further that, based upon the 
evidence to date, it was "not as least as likely as not that 
the veteran's numbness in his hands and feet" was at that 
point due to his diabetes mellitus.  He stated further that 
definitively for now the veteran had carpal tunnel syndrome 
with the aforementioned mononeuropathy and that degenerative 
disc disease of the cervical spine accounted for some of the 
veteran's upper extremity paresthesias.    

A review of the claims folder reveals VA progress notes 
listing an assessment of diabetes with neuropathy and a 
September 2002 VA progress note listing a diagnosis of 
diabetic neuropathy by a physician's assistant.     

The most recent medical evidence is from LSU Health Sciences 
Center and is dated in December 2003.  The report stated that 
EMG results were discussed with a Dr. Jaxec in neurology and 
that they appeared to suggest mononeuritis multiplex, 
consistent with diabetic neuropathy.  The plan of care was to 
follow-up with the primary care physician at the VA and the 
neurologist.  However, no further records have been 
associated with the claims folder.              

In light of the foregoing, the Board has determined that this 
matter should be remanded to the RO in order that the veteran 
may be scheduled for another VA examination.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
requesting that the veteran submit to VA 
any evidence or information in his 
possession pertinent to the claim on 
appeal.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
       
2.  The RO should associate the veteran's 
service medical records with the claims 
folder.  

3.  The RO should determine whether the 
veteran is receiving SSA benefits and, if 
so, any such records associated with the 
award of SSA benefits should be obtained 
and associated with the claims folder.     

4.  The RO should request that the 
veteran identify any outstanding private 
or VA treatment records.  Thereafter, the 
RO should obtain and associate any such 
records with the claims folder.  

5.  Thereafter, the RO should schedule 
the veteran for a VA neurological 
examination in order to determine whether 
the veteran currently suffers from 
diabetic neuropathy.  All necessary tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  The 
examiner is to comment on prior medical 
findings in the claims folder and is 
directed to render a definitive diagnosis 
of all neurological conditions currently 
suffered by the veteran.  In this regard 
the examiner is directed to render an 
opinion as to whether is at least as 
likely as not (50 percent probability or 
more) that 1) any current neuropathy is 
related to his military service or, 2) 
any current neuropathy was (a) caused by 
his service-connected diabetes mellitus 
and, if not directly caused, (b) 
aggravated by the service-connected 
diabetes mellitus.  All clinical findings 
and opinions, and the bases therefor, 
should be set forth.

6.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




